Case: 4:20-cv-00597-SEP Doc. #: 23-1 Filed: 05/02/20 Page: 1 of 2 PagelD #: 179

NOTICE OF VIOLATIONS AND ORDER TO
VACATE

   

1. The encampment located along Market and Chestnut Streets, from Tucker to 18"
Street, is a serious health threat to the occupants of, visitors to the encampment
and the public at large due to the potential exposure and spread of COVID-19.
The communal living and gathering which is occurring at said location includes an
extreme lack of social distancing, unsanitary conditions including but not limited
to minimal handwashing opportunities, no opportunity for showers, no
opportunity for clothes washing, substance misuse, spilled food, all of which
combine to make this a high risk location for the spread of COVID-19, other
communicable diseases, and rodent infestation.

2. Further, tents may not be used for residential occupancy under the ordinances of
the City of St. Louis.

3. The location described above is a St. Louis City Park and occupying the location
after 10:00 p.m., and before 6:00 a.m. violates the curfew applicable to city
parks.

4, Due to the health risks and ordinance violation noted above, you are hereby

notified that tents and personal belongings must be removed by 10:00 a.m.
Friday, May 1, 2020.

5. Through outreach over a period of two weeks, shelter and housing has been
offered to individuals in the encampment and forty individuals have been placed
in housing. Enough housing/shelter openings are available to house the
approximately fifty individuals who have been sleeping in the tents in the current
encampment. | encourage each individual to work with the Department of
Health and the Department of Human Services to avail themselves of these no
cost housing opportunities.

6. The Department of Health and its partners will provide medical screening and
assistance to all individuals currently occupying the encampment. Referrals and
connections to medical and behavioral health providers will also be provided.
Case: 4:20-cv-00597-SEP Doc. #: 23-1 Filed: 05/02/20 Page: 2 of 2 PagelD #: 180

ORDER

By the authority vested in me by Article XIII, Section 14C (c) of the Charter of the
City of St. Louis, | hereby order as follows:

1. Mayor Lyda Krewson has proclaimed that COVID-19, a malignant, infectious, and
contagious disease, is prevalent in the City;

2. | find that tent encampments in the City’s parks enhance the danger of infection
because appropriate social distancing is not observed in such camps;

3. It is therefore necessary to close such camps in order to suppress and mitigate
COVID-19. Accordingly, | order that all tent encampments in City parks shall close
immediately; and

4, | further order that any tents and personal items remaining at the locations
described above be bagged, tagged and stored at a secure location for up to
thirty days. Occupants may contact Homeless Services at 314-657-1712 to
retrieve personal belongings.

Dated:

 

- Jf ee
Fredrick Echols, M.D.
Director of Health and Hospitals/
Health Commissioner

 
